Judgment unanimously affirmed. Memorandum: In affirming this judgment of conviction it is pointed out that it was error for the trial court to direct the defendant to exercise peremptory challenges before the jury was declared satisfactory by the People (People v. Fromen, 284 App. Div. 576). There was, however, no prejudice to the substantial rights of the defendant, since he had 20 challenges under section 373 of the Code of Criminal Proceure, of which he exercised only 6. (Appeal from judgment of Monroe County Court convicting defendant of burglary, third degree.) Present — Bastow, J. P., Goldman, McClusky, Henry and Noonan, JJ.